Citation Nr: 1300500	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  04-42 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The appellant had active service from December 1970 to September 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.

The appellant's claim first came before the Board in July 2006, at which time it was remanded for further development.  In November 2008 the Board again remanded the appellant's claim.  In August 2011 the Board denied service connection for a psychiatric disability.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims.  In June 2012 the Court issued an order granted the parties' Joint Motion for Remand, vacating Board's decision and remanding the case back to the Board for compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The Board has reviewed the physical claims file and also the electronic Virtual VA file.


REMAND

The appellant has claimed entitlement to service connection for a psychiatric disability.  Unfortunately, this claim must again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

A Joint Motion for Remand was issued in this case in June 2012.  The Joint Motion agreed that VA should attempt to obtain the appellant's service personnel records.  

The Joint Motion also agreed that the Board must discuss the appellant's assertion that he saw a psychiatrist in service and that that psychiatrist put the appellant in for a discharge.  Moreover, the Joint Motion agreed that the Board should address the appellant's assertion that he has had psychiatric problems continuously since that time.  Finally, the Joint Motion agreed that the Board must reconsider whether the evidence was sufficient to satisfy the requirements for the provision of a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  If they cannot be located, ask the Veteran to provide copies of all personnel records he has in his possession.

2.  Schedule the Veteran for a VA examination.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose all psychiatric disabilities found pursuant to the criteria of DSM-IV.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability was present during service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any psychosis manifested to a compensable degree within one year following separation from service.  The examiner should provide the rationale for any opinion.  The examiner must also consider the lay statements regarding in-service occurrence of psychiatric symptoms and regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

